PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SPEAS, DWIGHT DAVID      
Application No. 16/363,633
Filed: 25 Mar 2019
For: TOPOGRAPHY FOLLOWING MATERIAL COLLECTION DEVICE AND RELATED METHODS THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 05, 2022, to revive the above-identified application.  

The petition is GRANTED. 

The application became abandoned for failure to timely reply in a timely and proper manner to the Notice to File Corrected Application Papers mailed February 09, 2022, which set a statutory period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 10, 2022.  A Notice of Abandonment was mailed June 27, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Amendment to the Specification, (2) the petition fee of $525, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Data Management for processing into a patent.


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET